State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: March 10, 2016                    521451
________________________________

In the Matter of the Claim of
   MARIA CAMACHO,
                    Appellant.

PUPPY PATHS,
                    Respondent.             MEMORANDUM AND ORDER

COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   January 19, 2016

Before:   Peters, P.J., McCarthy, Lynch and Devine, JJ.

                             __________


     Maria Camacho, Corona, appellant pro se.

      Angela Pulci, Puppy Paths, New York City, respondent
pro se.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed November 10, 2014, which ruled that claimant was
disqualified from receiving unemployment insurance benefits
because her employment was terminated due to misconduct.

      On November 19, 2013, claimant was discharged from her job
as a dog walker for failing to walk the dogs for the amount of
time that the employer's clients had requested. The Unemployment
Insurance Appeal Board found that claimant was disqualified from
receiving unemployment insurance benefits because she lost her
employment due to disqualifying misconduct. Claimant now
appeals.
                              -2-                  521451

      We affirm. "Conduct that is detrimental to an employer's
interest and contrary to an established policy has been found to
constitute disqualifying misconduct" (Matter of Portis
[Commissioner of Labor], 118 AD3d 1195, 1195 [2014] [citation
omitted]; see Matter of Cheeseboro [Commissioner of Labor], 84
AD3d 1635, 1636 [2011]). "Whether a claimant's actions rise to
the level of disqualifying misconduct is a factual issue for the
Board to resolve, and its determination in this regard will not
be disturbed if supported by substantial evidence" (Matter of
Okano [Bruno, Gerbino & Soriano, LLP–Commissioner of Labor], 114
AD3d 1128, 1128 [2014]; see Matter of Pratt [Cellular Sales of
N.Y. LLC–Commissioner of Labor], 125 AD3d 1026, 1027 [2015]).
The hearing testimony and documentary evidence provide
substantial evidence supporting the Board's finding that claimant
walked dogs for less than the scheduled length of time, which
claimant was aware violated the employer's established policies
governing client care and maintaining accurate time sheet
records, and that such conduct was detrimental to the employer's
best interest.

     Peters, P.J., McCarthy, Lynch and Devine, JJ., concur.



     ORDERED that the decision is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court